857 P.2d 232 (1993)
122 Or. App. 290
Jeffrey Bryon CRAMER, aka Jeffrey Bryon Wright, Petitioner,
v.
PSYCHIATRIC SECURITY REVIEW BOARD, Respondent.
89-1023; CA A71150.
Court of Appeals of Oregon.
Argued and Submitted January 25, 1993.
Decided August 4, 1993.
Harris S. Matarazzo, Portland, argued the cause and filed the briefs for petitioner.
Katherine H. Waldo, Asst. Atty. Gen., Salem, argued the cause for respondent. With her on the brief were Charles S. Crookham, Atty. Gen., and Virginia L. Linder, Sol. Gen.
Before ROSSMAN, P.J., and DE MUNIZ and LEESON, JJ.
PER CURIAM.
Petitioner seeks review of an order of the Psychiatric Security Review Board (PSRB), which denied his request for discharge, found him unfit for conditional release, and committed him to a state hospital. ORS 161.385(8).
He argues that the Board erred, because there was not substantial evidence to support a finding that he is affected by a mental disease or defect, or that he could not be adequately controlled, with treatment, on conditional release. Substantial evidence supports the Board's finding that petitioner suffers from alcohol and polysubstance abuse and that he could not be adequately controlled, with treatment, on conditional release.
Petitioner also contends that PSRB should not have continued its jurisdiction over him, because polysubstance abuse and alcohol abuse are not "mental diseases" or "mental defects." He argues that they are personality disorders.[1] Petitioner did not raise the issue of PSRB's classification of polysubstance and alcohol abuse before the *233 Board, and we will not entertain it for the first time on appeal. Marbet v. Portland Gen. Elect., 277 Or. 447, 456, 561 P.2d 154 (1977); see also Northwest Advancement v. Wage and Hour Comm., 96 Or.App. 146, 148, 772 P.2d 943, rev. den., 308 Or. 315, 779 P.2d 618 (1989), cert. den., 496 U.S. 907, 110 S. Ct. 2590, 110 L. Ed. 2d 271 (1990).
Affirmed.
NOTES
[1]  A person cannot be recommitted solely on the basis of a personality disorder. OAR 859-10-005(4)(b).